DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claim 1 presents in view of the state of the art disclosed by the references cited. Further, they submit the amended claims 13 and 17 that include the allowable subject matters. Thus, the application is in condition for allowance.

Allowable Subject Matter
Claims 1-14 and 17 are allowed.
The following is an examiner' s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a magnetic tunnel junction (MTJ) device, comprising: “wherein the magnetic shielding layer only overlaps partial sidewalls of the magnetic tunnel junction elements” in combination of all of the limitations of claim 1. Claims 2-12 include all of the limitations of claim 1.
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a magnetic tunnel junction (MTJ) device, comprising: “and an interlayer dielectric layer covers on the insulator, wherein the magnetic 10shielding layer is disposed in a gap of the interlayer dielectric layer” in combination of all of the limitations of claim 13. Claims 14-15 include all of the limitations of claim 13.
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a magnetic tunnel junction (MTJ) device, comprising: “and the steps of forming the interlayer 5comprising the magnetic shielding layer between the magnetic tunnel junction elements comprise: forming an interlayer dielectric layer between the magnetic tunnel junction elements; etching the interlayer dielectric layer to form a gap in the interlayer dielectric 10layer; and filling the magnetic shielding layer into the gap ” in combination of all of the limitations of claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818